—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 16, 1974, convicting him of kidnapping in the second degree and possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment modified, on the law and the facts, by reducing the conviction of kidnapping in the second degree to a conviction of unlawful imprisonment in the first degree, and vacating the sentence imposed thereon. As so modified, judgment affirmed and case remanded to Criminal Term for resentence on the conviction of unlawful imprisonment in the first degree. The kidnapping conviction must be reduced to one of unlawful imprisonment. (See People v Ennis, 50 AD2d 935; People v Watson, 57 AD2d 143; People v Webster, 54 AD2d 703; People v Fraser, 54 AD2d 965, mot for lv to app den 40 NY2d 1082; People v Webb, 59 AD2d 618; People v White, 60 AD2d 876.) Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.